Exhibit 10.2

 

TAX MATTERS AGREEMENT

 

by and between

 

SPX CORPORATION

 

and

 

SPX FLOW, Inc.

 

Dated as of September 26, 2015

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE I                                DEFINITIONS

2

 

 

ARTICLE II                           ALLOCATION OF TAXES AND REFUNDS

6

 

 

 

Section 2.1

Responsibility for Taxes

6

Section 2.2

Entitlement to Refunds

7

Section 2.3

Straddle Periods

7

Section 2.4

Temporary Differences

7

 

 

 

ARTICLE III                      TAX RETURNS

8

 

 

 

Section 3.1

Responsibility for Preparation, Filing and Payment

8

Section 3.2

Consistent with Past Practice

8

Section 3.3

Closing of Flowco Taxable Year

8

Section 3.4

Carrybacks

8

Section 3.5

Tax Attributes

9

Section 3.6

Treatment of Deductions Associated with Equity-Related Compensation

9

Section 3.7

Review Rights—Material Adverse Effect

10

Section 3.8

Review Rights and Reimbursement—Taxes for Which Non-Preparing Party is
Responsible

10

Section 3.9

Refund Payments

10

Section 3.10

Expenses

11

Section 3.11

German Tax Payment

11

 

 

 

ARTICLE IV                       TAX-FREE STATUS OF THE TRANSACTIONS

11

 

 

 

Section 4.1

Representations and Warranties

11

Section 4.2

Prohibited Events

11

Section 4.3

Procedures Regarding Opinions and Rulings

13

Section 4.4

Protective Section 336(e) Elections

13

Section 4.5

Consistent Reporting

14

 

 

 

ARTICLE V                            TAX PROCEEDINGS

14

 

 

 

Section 5.1

Notice

14

Section 5.2

Conduct

14

 

 

 

ARTICLE VI                       COOPERATION

15

 

 

 

Section 6.1

General Cooperation

15

Section 6.2

Retention of Records

15

 

 

 

ARTICLE VII                  INDEMNIFICATION

15

 

 

 

Section 7.1

Survival

15

Section 7.2

Indemnification by Infrastructurco

15

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

Section 7.3

Indemnification by Flowco

16

Section 7.4

Flowco Gross-Up Obligation

16

Section 7.5

Characterization of Indemnification and Reimbursement Payments

16

 

 

 

ARTICLE VIII             MISCELLANEOUS

16

 

 

 

Section 8.1

Dispute Resolution

16

Section 8.2

Tax Sharing Agreements

16

Section 8.3

Specific Performance

17

Section 8.4

Interest

17

Section 8.5

Coordination with the Separation Agreement and Other Ancillary Agreements

17

Section 8.6

Effective Date

17

 

ii

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of
September 26, 2015, by and between SPX Corporation, a Delaware corporation
(“SPX” or “Infrastructurco”), and SPX FLOW, Inc., a Delaware corporation and
wholly-owned subsidiary of SPX (“Flowco”) (each a “Party” and together, the
“Parties”).

 

R E C I T A L S:

 

WHEREAS, SPX currently conducts the Infrastructurco Business and the Flowco
Business directly and through its Subsidiaries, and is the common parent of an
affiliated group (within the meaning of Section 1504 of the Code) of
corporations filing a consolidated return for U.S. federal income tax purposes
(the “SPX Consolidated Group”);

 

WHEREAS, the Board of Directors of SPX has determined that it is in the best
interests of SPX and its stockholders to separate SPX into two separate,
publicly traded companies: (i) Infrastructurco, which will continue to conduct,
directly and through its Subsidiaries, the Infrastructurco Business, and
(ii) Flowco, which will continue to conduct, directly and through its
Subsidiaries, the Flowco Business;

 

WHEREAS, in order to effect such separation, (i) SPX and certain of its
Subsidiaries have effectuated the transactions described in the Reorganization
Step Plan that precede the completion of the Flowco Asset Transfer and the
Distribution (such transactions, the “Restructuring”); (ii) pursuant to the
Reorganization Step Plan and that certain Separation and Distribution Agreement
entered into as of September 22, 2015, by and between SPX and Flowco (the
“Separation Agreement”), SPX has transferred and has caused certain of its
Subsidiaries to, transfer (directly or indirectly) the Flowco Assets to Flowco
in exchange for (a) the actual or constructive the issuance by Flowco to SPX of
shares of the common stock of Flowco, (b) the substitution of Flowco for SPX as
the obligor under the Notes, and corresponding issuance and delivery by Flowco
of the Flowco Global Note, and (c) the assumption by Flowco (directly or
indirectly) of the Flowco Liabilities (the transactions described in this clause
(ii), the “Flowco Asset Transfer”); (iii) a portion of the proceeds of the
Flowco Financing Arrangements was used, at SPX’s direction, to retire an equal
amount of SPX’s outstanding indebtedness under the Credit Agreement; and
(iv) SPX will distribute all of the common stock of Flowco to the holders of SPX
Common Stock as of the Record Date on a pro rata basis (the “Distribution”);

 

WHEREAS, the Distribution is motivated in whole or substantial part by the
corporate business purposes of (i) allowing investors to separately value each
company based on its distinct investment identity, (ii) allowing each company to
more effectively pursue its distinct operating priorities and strategies and
opportunities for long-term growth and profitability in its respective markets,
(iii) allowing each company to more directly tie incentive compensation
arrangements for its employees to the performance of its business and the
achievement of its strategic objectives, enhancing employee hiring and
retention, (iv) permitting each company to implement a capital structure
appropriate to its strategy and business needs and to concentrate its financial
resources solely on its own operations without having to compete with the other
company’s businesses for investment capital, and (v) providing each company
increased strategic flexibility to make acquisitions and form partnerships and
alliances in its target markets, unencumbered by consideration of the potential
impact on or of the businesses of the other company, including by allowing each
company to effect future acquisitions using its own stock for all or part of the
consideration, the value of which will be more closely aligned with the
performance of its businesses, and unaffected by the businesses of the other
company;

 

WHEREAS, the Parties intend, for U.S. federal income tax purposes, for
(i) certain steps of the Restructuring to qualify as tax-free transactions;
(ii) the Flowco Asset Transfer to qualify as a reorganization described in
Section 368(a)(1)(D) of the Code; (iii) the substitution of Flowco for SPX as
the obligor under the Notes to be treated, consistent with the IRS Ruling, as an
issuance by Flowco to SPX of

 

--------------------------------------------------------------------------------


 

“securities” (within the meaning of Section 361(a) of the Code) in partial
consideration for the Flowco Asset Transfer (in an exchange governed by
Section 361(a) of the Code), followed by a distribution by SPX of such
securities to holders of the Notes in exchange for the Notes (in an exchange
governed by Section 355(a)(1)(A)(ii) of the Code); and (iv) the Distribution to
qualify as a transaction described in Section 355(a) of the Code;

 

WHEREAS, as a result of the Distribution, the Flowco Entities that were members
of the SPX Consolidated Group will cease to be members of the SPX Consolidated
Group (the “Deconsolidation”); and

 

WHEREAS, the Parties intend in this Agreement to allocate economic
responsibility for Taxes arising prior to, as a result of, and subsequent to the
Distribution, and to provide for and agree upon certain other matters relating
to Taxes.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, the Parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS

 

Any capitalized term used in this Agreement but not defined herein shall have
the meaning ascribed to it in the Separation Agreement.  For purposes of this
Agreement, the following terms shall have the following meanings:

 

“Agreement” has the meaning set forth in the preamble.

 

“Carryback” has the meaning set forth in Section 3.4.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Counsel” means (i) Fried, Frank, Harris, Shriver & Jacobson LLP, with respect
to the Flowco Asset Transfer and the Distribution, and (ii) Baker & McKenzie
LLP, with respect to the Restructuring.

 

“Deconsolidation” has the meaning set forth in the recitals.

 

“Distribution” has the meaning set forth in the recitals.

 

“Distribution Date” means the date of the consummation of the Distribution,
which shall be determined by the Board of Directors of SPX in its sole and
absolute discretion.

 

“Due Date” means (a) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (b) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to tax.

 

“Effective Time” means the time at which the Distribution is effective on the
Distribution

 

2

--------------------------------------------------------------------------------


 

Date.

 

“Final Determination” means any final resolution of liability for any Tax for
any taxable period, by or as a result of (a) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed, (b) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of any other jurisdiction, which resolves the entire
Tax liability for any taxable period, (c) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax, or (d) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.

 

“Flowco” has the meaning set forth in the preamble.

 

“Flowco Asset Transfer” has the meaning set forth in the recitals.

 

“Flowco Entity” means any of Flowco and any entity (including any predecessor
thereof) that will be a Subsidiary of Flowco immediately after the Effective
Time.

 

“Flowco Prohibited Event” means any Prohibited Event that Flowco causes or
permits to occur.

 

“Flowco PTI Taxes” means any U.S. federal income taxes resulting from a Final
Determination and attributable to amounts included in the gross income of a
Flowco Entity or an Infrastructurco Entity under Section 951(a) of the Code on
account of a Flowco Entity that is a “controlled foreign corporation” (within
the meaning of Section 957(a) of the Code), to the extent that no
Infrastructurco Entity received, prior to the Effective Time, a distribution of
the earnings and profits corresponding to such income inclusion.

 

“Income Tax” means any income, franchise or similar tax based upon, measured by
or calculated by reference to net income or net profits (including any liability
under Treasury Regulations Section 1.1502-6), together with any interest,
penalty or addition attributable thereto.

 

“Infrastructurco” has the meaning set forth in the preamble.

 

“Infrastructurco Entity” means any of Infrastructurco and any entity (including
any predecessor thereof) that will be a Subsidiary of Infrastructurco
immediately after the Effective Time.

 

“Infrastructurco Prohibited Event” means any Prohibited Event that
Infrastructurco causes or permits to occur.

 

“IRS” means the U.S. Internal Revenue Service.

 

“IRS Ruling” means private letter ruling PLR-103674-15, dated May 28, 2015,
issued by the IRS to SPX.

 

“Notes” means Flowco’s 6.875 % Senior Notes due 2017 subject to the Indenture.

 

“Opinions” means the opinions of Counsel with respect to certain Tax aspects of
the Transactions.

 

3

--------------------------------------------------------------------------------


 

“Party” and “Parties” have the meanings set forth in the preamble.

 

“Past Practice” means past custom, practices, accounting methods, elections and
conventions.

 

“Permitted Carryback” has the meaning set forth in Section 3.4.

 

“Post-Distribution Period” means any taxable period (or portion thereof)
beginning after the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period beginning after the Distribution Date.

 

“Pre-Distribution Period” means any taxable period (or portion thereof) ending
on or before the Distribution Date, including for the avoidance of doubt, the
portion of any Straddle Period ending at the end of the day on the Distribution
Date.

 

“Pre-Distribution Flowco State Income Taxes” means any U.S. state Income Taxes
incurred by any Flowco Entity in any Pre-Distribution Period (excluding, for the
avoidance of doubt, any such Taxes that are attributable to any action taken by
a Flowco Entity on the Distribution Date after the Effective Time).

 

“Prohibited Event” has the meaning set forth in Section 4.2(a).

 

“Refund” means any refund of Taxes or any credit for Taxes in lieu thereof,
including any interest payable thereon or with respect thereto.

 

“Restructuring” has the meaning set forth in the recitals.

 

“Ruling Request” means the request for rulings submitted to the IRS by Counsel
on January 21, 2015, regarding the U.S. federal income tax treatment of the
substitution of Flowco for SPX as the obligor under the Notes (including the
exhibits thereto and any supplemental submissions).

 

“Separation Agreement” has the meaning set forth in the recitals.

 

“Spin-Off Taxes” means any Taxes that are not attributable to a Prohibited Event
and that are attributable to (i) the Restructuring, the Flowco Asset Transfer,
the Distribution or the Deconsolidation or (ii) the settlement of any
intercompany receivable, payable, loan or other account between any Flowco
Entity and any Infrastructurco Entity pursuant to Section 2.4 of the Separation
Agreement.

 

“SPX” has the meaning set forth in the preamble.

 

“SPX Consolidated Group” has the meaning set forth in the recitals.

 

“SPX Consolidated Taxes” means any U.S. federal, state or local Income Taxes
reported or reportable on any Tax Return filed or required to be filed by an
Infrastructurco Entity in its

 

4

--------------------------------------------------------------------------------


 

capacity as the common parent of an affiliated (or similar) group of
corporations that reports its U.S. federal, state or local Income Taxes,
respectively, on a consolidated (or similar) basis.

 

“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.

 

“Tax” means any tax, charge, fee, duty, levy, impost, or other similar
assessment, in each case imposed by any governmental authority, including, but
not limited to, any net income (including any liability under Treasury
Regulations Section 1.1502-6(a)), gross income, gross receipts, excise, real
property, personal property, sales, use, service, service use, license, lease,
capital stock, transfer, recording, franchise, business organization,
occupation, premium, environmental, windfall profits, profits, customs, payroll,
unclaimed property, wage, withholding, social security, employment,
unemployment, insurance, severance, workers compensation, excise, stamp,
alternative minimum, estimated, value added, ad valorem or other tax, in each
case, together with any interest, penalty or addition attributable thereto.

 

“Tax Attribute” means any net operating loss, capital loss, investment tax
credit carryover, earnings and profits, foreign tax credit carryover, overall
foreign loss, previously taxed income, separate limitation loss or any other
loss, deduction, credit or other comparable item.

 

“Tax Benefit” means any Refund, deduction, credit, or other item that reduces
the amount of Taxes otherwise required to be paid.

 

“Tax-Free Status of the Transactions” means the tax-free treatment for which
certain of the Transactions are intended to qualify, as described in the
Opinions.

 

“Tax Materials” means (i) the Opinions, (ii) the representation letters from SPX
and Flowco upon which Counsel will rely in rendering the Opinions, (iii) the
Ruling Request, and (iv) any other materials delivered or deliverable by SPX or
Flowco in connection with the rendering by Counsel of the Opinions or the
consideration by the IRS of the Ruling Request.

 

“Tax Proceeding” means any audit, assessment, review, examination or other
proceeding (including any appeal thereof) administered by any Taxing Authority
for the purpose of determining or redetermining any Tax or Refund, including any
proceeding relating to a competent authority determination.

 

“Tax Return” means any return, report, declaration, certificate, form or similar
statement or document (including any related or supporting information or
schedule attached thereto and any amendment thereof) supplied to, filed with, or
required to be supplied to or filed with, a Taxing Authority in connection with
the payment, determination, assessment or collection of any Tax or Refund or the
administration of any Law relating to any Tax or Refund.

 

“Taxing Authority” means any governmental authority (including any subdivision,
agency, commission or entity thereof) or any quasi-governmental or private body
having jurisdiction over the assessment, determination, administration,
collection or imposition of any Tax.

 

5

--------------------------------------------------------------------------------


 

“Transactions” means the transactions described in the Reorganization Step Plan.

 

“Treasury Regulations” means the regulations promulgated under the Code by the
U.S. Treasury Department.

 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law or accounting firm, which firm is
reasonably acceptable to the Party not receiving such Unqualified Tax Opinion.

 

“U.S.” means the United States of America.

 

ARTICLE II
ALLOCATION OF TAXES AND REFUNDS

 

Section 2.1                           Responsibility for Taxes.  Economic
responsibility for Taxes shall be allocated between the Parties as follows:

 

(a)                                 Infrastructurco shall be responsible for:

 

(i)                                     any Taxes attributable to any of the
activities of the Infrastructurco Business or any of the Infrastructurco Assets
or Infrastructurco Liabilities;

 

(ii)                                  any SPX Consolidated Taxes;

 

(iii)                               any Pre-Distribution Flowco State Income
Taxes;

 

(iv)                              any sales, use, unclaimed property or escheat
taxes incurred in any Pre-Distribution Period with respect to SPX’s corporate
headquarters;

 

(v)                                 any Taxes attributable to an Infrastructurco
Prohibited Event; and

 

(vi)                              any Spin-Off Taxes;

 

provided, however, that Infrastructurco shall not be responsible for any Taxes
for which Flowco is responsible under clause (ii) or clause (iii) of
Section 2.1(b).

 

(b)                                 Flowco shall be responsible for:

 

(i)                                     any Taxes that are (A) attributable to
any of the activities of the Flowco Business or any of the Flowco Assets or
Flowco Liabilities and (B) not described in Section 2.1(a);

 

(ii)                                  all Flowco PTI Taxes for any taxable year,
but only if all Flowco PTI Taxes in such taxable year exceed, in the aggregate,
$100,000 (in which case, for the avoidance of doubt, Flowco shall be responsible
for all such Flowco PTI Taxes); and

 

(iii)                               any Taxes attributable to a Flowco
Prohibited Event, but only if such Taxes exceed, in the aggregate, $100,000 (in
which case, for the avoidance of doubt, Flowco shall be responsible for all such
Taxes).

 

6

--------------------------------------------------------------------------------


 

Section 2.2                           Entitlement to Refunds.  Refunds shall be
allocated between the Parties as follows:

 

(a)                                 Infrastructurco shall be entitled to any
Refund in respect of Taxes for which Infrastructurco is responsible pursuant to
Section 2.1(a), except to the extent such Refund is attributable to a Permitted
Carryback.

 

(b)                                 Flowco shall be entitled to (i) any Refund
in respect of Taxes for which Flowco is responsible pursuant to
Section 2.1(b) and (ii) any other Refund, to the extent such Refund is
attributable to a Permitted Carryback.

 

Section 2.3                           Straddle Periods.  To the extent necessary
for purposes of this Agreement, any Tax incurred with respect to any Straddle
Period shall be apportioned between the Pre-Distribution portion and the
Post-Distribution portion of such Straddle Period as follows:

 

(a)                                 any such Tax based on or measured by income,
receipts, services or transactions (including Income Taxes and sales, use,
withholding, payroll and other employment taxes, but not including real and
personal property taxes) shall be apportioned between the Pre-Distribution
portion and the Post-Distribution portion of such Straddle Period based on an
interim closing of the books as of the Effective Time; provided, however, that
any exemption, allowance or deduction that is calculated on an annual or
periodic basis shall be apportioned on a per diem basis; and

 

(b)                                 any such Tax not described in
Section 2.3(a) shall be apportioned between the Pre-Distribution portion and the
Post-Distribution portion of such Straddle Period on a per diem basis.

 

Section 2.4                           Temporary Differences.  If, as a result of
a Final Determination relating to Taxes for which Infrastructurco or Flowco is
responsible under Section 2.1(a) or Section 2.1(b), respectively, any Flowco
Entity or any Infrastructurco Entity, respectively, reports, with respect to any
taxable year, any Tax Benefit that (a) results in Tax savings for such taxable
year of at least $50,000 and (b) it would not have reported but for such Final
Determination (including, for the avoidance of doubt, any Tax Benefit resulting
from the elections under Section 336(e) of the Code described in Section 4.4),
then such Flowco Entity or Infrastructuro Entity, as the case may be, shall make
a payment to Infrastructurco or Flowco, respectively, equal to the actual
reduction of Taxes attributable to such Tax Benefit (determined on a with and
without basis), such payment to be made promptly after filing the annual U.S.
federal corporate income tax return on which such Tax Benefit is reported (i.e.,
if such a Final Determination results in Tax Benefits over multiple taxable
years, payments shall be made only as and when any reduction in annual Taxes
attributable to such Tax Benefits occurs).

 

ARTICLE III
TAX RETURNS

 

Section 3.1                           Responsibility for Preparation, Filing and
Payment.  With respect to any Tax Return for a Pre-Distribution Period or
Straddle Period required to be filed by an Infrastructurco Entity or a Flowco
Entity:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Infrastructurco shall prepare and file, or
cause to be prepared and filed, any such Tax Return required by Law to be filed
by an Infrastructurco Entity, and shall pay or cause to be paid any Taxes shown
to be due and owing thereon; and

 

(b)                                 Flowco shall prepare and file, or cause to
be prepared and filed, any such Tax Return required by Law to be filed by a
Flowco Entity, and shall pay or cause to be paid any Taxes shown to be due and
owing thereon;

 

provided, however, that, in the case of any such consolidated or combined tax
return, each non-filing entity included in such tax return shall, at the request
of the filing entity, prepare and deliver to the filing entity any supporting
tax returns or other documents that relate to such non-filing entity and are
necessary to the preparation of such consolidated or combined tax return; and

 

provided, further, that (x) Flowco shall prepare and file, or cause to be
prepared and filed, any such Tax Return relating to sales or use taxes, and
(y) Infrastructurco shall prepare and file, or cause to be prepared and filed,
any such Tax Return relating to unclaimed property or escheat taxes.

 

Section 3.2                           Consistent with Past Practice.  Unless
otherwise agreed by the Parties, and except to the extent otherwise required by
applicable Law, each Tax Return described in Section 3.1 shall be prepared in a
manner consistent with Past Practice.

 

Section 3.3                           Closing of Flowco Taxable Year. 
Infrastructurco and Flowco shall use reasonable best efforts to close the
taxable year of each Flowco Entity for all U.S. federal and state income tax
purposes as of the end of the Distribution Date, to the extent permitted by
applicable Law.

 

Section 3.4                           Carrybacks.  Except to the extent
otherwise consented to by Infrastructurco or prohibited by applicable Law,
Flowco shall cause each Flowco Entity to elect to relinquish, waive or otherwise
forego the carryback of any loss, credit or other Tax Attribute from any
Post-Distribution Period to any Pre-Distribution Period or Straddle Period (a
“Carryback”).  In the event that a Flowco Entity is permitted under the
preceding sentence to effect a Carryback (such Carryback, a “Permitted
Carryback”), Infrastructurco shall cooperate with Flowco in seeking any
corresponding Refund; provided, however, that Flowco shall indemnify and hold
the Infrastructurco Entities harmless from and against any and all collateral
Tax consequences resulting from or caused by such Permitted Carryback,
including, without limitation, the loss or postponement of any benefit from the
use of Tax Attributes generated by an Infrastructurco Entity if (a) such Tax
Attributes expire unutilized, but would have been utilized but for such
Carryback, or (b) the use of such Tax Attributes is postponed to a later taxable
period than the taxable period in which such Tax Attributes would have been
utilized but for such Carryback.

 

Section 3.5                           Tax Attributes.

 

(a)                                 Infrastructurco and Flowco shall, prior to
any relevant Due Date, jointly determine in good faith the allocation of Tax
Attributes arising in Pre-Distribution Periods and in existence immediately
after the Effective Time between Infrastructurco Entities and Flowco Entities in
accordance with applicable Law, including Treasury Regulations Sections 1.1502-

 

8

--------------------------------------------------------------------------------


 

9T(c), 1.1502-21, 1.1502-21T, 1.1502-22, 1.1502-79 and, if applicable,
1.1502-79A (and any applicable state, local and foreign Laws); provided,
however, that:

 

(i)                                     earnings and profits shall be allocated
in accordance with Code Section 312(h) and Treasury Regulations
Section 1.312-10(a);

 

(ii)                                  any earnings and profits allocated to any
Flowco Entity shall include both non-previously taxed income within the meaning
of Code Section 959(c)(3) and previously taxed income (as defined in Code
Section 959(a));

 

(iii)                               Infrastructurco shall be entitled to make
any determination as to (A) basis, and (B) valuation, and shall make such
determination consistent with Past Practice, where applicable.

 

For the avoidance of doubt, any previously taxed income (as defined in Code
Section 959(a)) in existence immediately after the Effective Time shall be
allocated to the corporation to which such previously taxed income is
attributable for U.S. federal income tax purposes (including any successor to
such corporation). Infrastructurco and Flowco hereby agree to compute all Taxes
for Post-Distribution Periods consistently with the determination of the
allocation of Tax Attributes pursuant to this Section 3.5(a) unless otherwise
required by a Final Determination.

 

(b)                                 To the extent that the amount of any Tax
Attribute is later reduced or increased by a Taxing Authority or Tax Proceeding,
such reduction or increase shall be allocated to the Party to which such Tax
Attribute was allocated pursuant to Section 3.5(a), except to the extent
otherwise required by applicable Law.

 

Section 3.6                           Treatment of Deductions Associated with
Equity-Related Compensation.

 

(a)                                 From and after the Distribution Date, only
the current or most recent employer of the relevant employee may claim any Tax
deduction in respect of any equity award or other incentive compensation of such
employee described in Section 4.03 (“Treatment of Outstanding Equity Incentive
Awards”) of the Employee Matters Agreement, except to the extent otherwise
required by applicable Law.

 

(b)                                 If, as a result of a Final Determination, an
Infrastructurco Entity or Flowco Entity realizes a Tax Benefit from a deduction
to which a Flowco Entity or Infrastructurco Entity, respectively, is entitled
pursuant to Section 3.6(a), then Infrastructurco or Flowco, as the case may be,
shall pay or cause to be paid to Flowco or Infrastructurco, respectively, an
amount equal to the value of such Tax Benefit (determined on a with and without
basis), such payment to be made promptly after filing the Tax Return on which
such Tax Benefit is reflected.

 

Section 3.7                           Review Rights—Material Adverse Effect.  If
a Tax Return prepared by an Infrastructurco Entity or a Flowco Entity pursuant
to Section 3.1 takes a position that would reasonably be expected to materially
adversely affect any Flowco Entity or any Infrastructurco Entity, respectively,
the Party responsible for preparing such Tax Return under Section 3.1 shall
deliver a draft of such Tax Return (or of the relevant portions of such Tax
Return) to the non-preparing Party for its review and comment, such delivery to
be made a reasonable amount of time prior to the Due Date (it being understood
and agreed that in the case of any such Tax Return for U.S. federal Income Taxes
or other material Taxes, “a reasonable amount of time” means at least thirty
(30) days prior to the Due Date).  The Parties shall attempt to resolve any

 

9

--------------------------------------------------------------------------------


 

dispute regarding the preparation of such Tax Return through good faith
negotiation before resorting to the dispute resolution procedures contained in
Section 8.1.  In the event that any such dispute is not resolved prior to the
Due Date, the Tax Return shall be timely filed and subsequently amended as
necessary to reflect the resolution of such dispute.

 

Section 3.8                           Review Rights and Reimbursement—Taxes for
Which Non-Preparing Party is Responsible.  If a Tax Return prepared by an
Infrastructurco Entity or a Flowco Entity pursuant to Section 3.1 reflects Taxes
for which Flowco or Infrastructurco, respectively, is responsible under
Section 2.1, the Party responsible for preparing such Tax Return under
Section 3.1 shall deliver a draft of such Tax Return (or of the relevant
portions of such Tax Return), together with a written calculation of the amount
of Taxes reflected thereon for which the non-preparing Party is responsible
under Section 2.1, to the non-preparing Party for its review and comment, such
delivery to be made a reasonable amount of time prior to the Due Date (it being
understood and agreed that in the case of any such Tax Return for U.S. federal
Income Taxes or other material Taxes, “a reasonable amount of time” means at
least thirty (30) days prior to the Due Date).  The non-preparing Party shall
pay the preparing Party the amount of Taxes for which the non-preparing Party is
responsible under Section 2.1 at least two (2) business days before the Due Date
for the payment of such Taxes (whether or not the non-preparing Party disputes
such amount).  The Parties shall attempt to resolve any dispute regarding the
preparation of such Tax Return or the amount of Taxes reflected thereon for
which the non-preparing Party is responsible under Section 2.1 through good
faith negotiation before resorting to the dispute resolution procedures
contained in Section 8.1.  In the event that any such dispute is not resolved
prior to the Due Date, the Tax Return shall be timely filed and subsequently
amended as necessary to reflect the resolution of such dispute, and/or the
preparing Party shall return to the non-preparing Party any amounts paid by the
non-preparing Party but which are determined to be the responsibility of the
preparing Party under Section 2.1, as applicable.

 

Section 3.9                           Refund Payments.  A Party that receives a
Refund to which the other Party is entitled in whole or in part under
Section 2.2 shall pay to the other Party the portion to which the other Party is
entitled, net of any Taxes or other costs (other than Tax Return preparation
expenses) incurred by the preparing Party in connection with the receipt or
accrual of such Refund and attributable to such portion, within ten (10) days
after (a) receipt of the Refund in cash or (b) the filing of the relevant Tax
Return (in the case of a Refund that is a credit against payment of future
Taxes).

 

Section 3.10                    Expenses.  Notwithstanding anything to the
contrary herein, each Party shall bear its own expenses in preparing any Tax
Return governed by Section 3.1.

 

Section 3.11                    German Tax Payment.  To the extent required by
German law, SPX U.L.M. GmbH shall contribute cash to SPX Cooling Technologies
Leipzig GmbH equal to the amount of the combined tax loss sustained by
Infrastructurco Entities organized under German law.  In the event SPX U.L.M.
GmbH contributes cash to SPX Cooling Technologies Leipzig GmbH pursuant to the
previous sentence, Infrastructurco shall, at the same time, make a payment of
equivalent amount to Flowco.

 

10

--------------------------------------------------------------------------------


 

ARTICLE IV
TAX-FREE STATUS OF THE TRANSACTIONS

 

Section 4.1                           Representations and Warranties.

 

(a)                                 By Flowco.  Flowco hereby represents and
warrants that the facts presented and the statements and representations made in
the Tax Materials are true, correct and complete in all respects to the extent
they relate to any Flowco Entity with respect to any period of time following
the Effective Time.

 

(b)                                 By SPX.  SPX hereby represents and warrants
that the facts presented and the statements and representations made in the Tax
Materials are true, correct and complete in all respects to the extent they
relate to either (i) any Infrastructurco Entity, whether preceding or following
the Effective Time or (ii) any Flowco Entity with respect to any period of time
preceding the Effective Time.

 

(c)                                  No Contrary Knowledge.  Each of SPX and
Flowco represents and warrants that it knows of no fact (after due inquiry) that
may adversely affect the Tax-Free Status of the Transactions.

 

(d)                                 No Contrary Plan.  Each of SPX and Flowco
represents and warrants that neither it nor any of its Affiliates has any plan
or intention to take any action, or to fail to take any action, in a manner that
would be inconsistent with any fact presented or statement or representation
made in the Tax Materials.

 

Section 4.2                           Prohibited Events.

 

(a)                                 From the Effective Time to the first day
following the second anniversary of the Distribution, neither Flowco nor
Infrastructurco may (each of the following actions and events, a “Prohibited
Event”):

 

(i)                                     (A) with respect to Flowco, fail to
cause to be continued the active conduct of the Flowco Business as conducted
immediately prior to the Distribution, or (B) with respect to Infrastructurco,
fail to cause to be continued the active conduct of the Infrastructurco Business
as conducted immediately prior to the Distribution;

 

(ii)                                  voluntarily dissolve or liquidate (or take
any other action that would be treated as a liquidation for U.S. federal income
tax purposes);

 

(iii)                               (A) with respect to Flowco, cause or permit
to occur any event (or series of events) involving the capital stock of Flowco,
any assets of Flowco or any assets of any Flowco Entity, or (B) with respect to
Infrastructurco, permit to occur any event (or series of events) involving the
capital stock of Infrastructurco, any assets of Infrastructurco or any assets of
any Infrastructurco Entity, in each case, that adversely affects, or could
reasonably be expected to adversely affect, the Tax-Free Status of the
Transactions;

 

(iv)                              (A) with respect to Flowco, cause or permit to
occur any transaction or series of transactions (or any agreement, understanding
or arrangement, within the meaning of Section 355(e) of the Code and the
Treasury Regulations promulgated thereunder, to enter into a transaction or
series of

 

11

--------------------------------------------------------------------------------


 

transactions), whether such transaction is supported by management or
shareholders, is a hostile acquisition, or otherwise, that would, when combined
with any other direct or indirect changes in stock ownership, result in a direct
or indirect acquisition (within the meaning of Section 355(e) of the Code) of
40% or more of (1) the value of all outstanding shares of stock or (2) the total
combined voting power of all outstanding shares of voting stock, in either case,
of Flowco, as of the date of such transaction, or in the case of a series of
transactions, the date of the last transaction in such series, or (B) with
respect to Infrastructurco, permit to occur any transaction or series of
transactions (or any agreement, understanding or arrangement, within the meaning
of Section 355(e) of the Code and the Treasury Regulations promulgated
thereunder, to enter into a transaction or series of transactions), whether such
transaction is supported by management or shareholders, is a hostile
acquisition, or otherwise, that would, when combined with any other direct or
indirect changes in stock ownership, result in a direct or indirect acquisition
(within the meaning of Section 355(e) of the Code) of 40% or more of (1) the
value of all outstanding shares of stock or (2) the total combined voting power
of all outstanding shares of voting stock, in either case, of Infrastructurco,
as of the date of such transaction, or in the case of a series of transactions,
the date of the last transaction in such series; or

 

(v)                                 (A) with respect to Flowco, take or permit
to be taken by any Flowco Entity any other action that (1) would be inconsistent
with any fact presented or statement or representation made in the Tax Materials
or any representation, warranty or covenant contained herein or (2) adversely
affects, or could reasonably be expected to adversely affect, the Tax-Free
Status of the Transactions, or (B) with respect to Infrastructurco, take or
permit to be taken by any Infrastructurco Entity any other action that (1) would
be inconsistent with any fact presented or statement or representation made in
the Tax Materials or any representation, warranty or covenant contained herein
or (2) adversely affects, or could reasonably be expected to adversely affect,
the Tax-Free Status of the Transactions;

 

provided, however, that the following actions shall not be taken into account
for purposes of this Section 4.2(a) (and shall be excluded from the definition
of “Prohibited Event”):

 

(vi)                              any repurchase by Flowco or by Infrastructurco
of stock of Flowco or Infrastructurco, respectively, that (A) satisfies the
requirements set forth in Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1
C.B. 696 (as in effect prior to the amendment of such Revenue Procedure by
Revenue Procedure 2003-48, 2003-2 C.B. 86), (B) could not reasonably be expected
to adversely affect the Tax-Free Status of the Transactions, and (C) is not an
acquisition that would be taken into account in applying
Section 355(e)(2)(A)(ii) of the Code;

 

(vii)                           any adoption of, or issuance of stock pursuant
to, a shareholder rights plan that is described in or is similar to the
shareholder rights plan described in Revenue Ruling 90-11, 1990-1 C.B. 10; and

 

12

--------------------------------------------------------------------------------


 

(viii)                        any issuance of stock that satisfies Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulations Section 1.355-7(d).

 

(b)                                 Notwithstanding the general prohibition
imposed by Section 4.2(a), either Party may cause or permit to occur a
Prohibited Event if (i) such Party has provided to the other Party an
Unqualified Tax Opinion, in form and substance reasonably satisfactory to the
other Party, that such Prohibited Event will not adversely affect the Tax-Free
Status of the Transactions, (ii) such Party has received a private letter ruling
from the IRS that such Prohibited Event will not adversely affect the Tax-Free
Status of the Transactions, or (iii) the other Party has consented in writing to
such Prohibited Event; provided, however, that, for the avoidance of doubt, a
Party’s satisfaction of the conditions described in this Section 4.2(b) shall
not affect such Party’s responsibility under Section 2.1 for any Taxes
attributable to such Prohibited Event.  In determining whether an Unqualified
Tax Opinion is satisfactory, the other Party may consider, among other factors,
the appropriateness of any assumptions or representations supporting such
Unqualified Tax Opinion and the strength of any reasoning contained therein.

 

Section 4.3                           Procedures Regarding Opinions and Rulings.

 

(a)                                 Neither Infrastructurco nor Flowco may seek
any guidance from the IRS or any other Taxing Authority (whether written, verbal
or otherwise) at any time concerning the Restructuring, the Flowco Asset
Transfer, the Distribution or the Deconsolidation without the other Party’s
prior written consent (which may not be unreasonably conditioned, delayed or
withheld).  The Parties shall cooperate in good faith regarding any such request
for guidance undertaken with such consent.

 

(b)                                 Each Party shall use its reasonable best
efforts to comply with any reasonable request made by the other Party in
connection with any attempt by such other Party to secure an Unqualified Tax
Opinion regarding a Prohibited Event.

 

Section 4.4                           Protective Section 336(e) Elections. 
Infrastructurco and Flowco shall make a protective election under
Section 336(e) of the Code (and any similar election under state or local law)
in accordance with Treasury Regulations Section 1.336-2(h) and (j) (and any
applicable provisions under state and local law), and shall cooperate in the
timely completion and/or filings of such elections and any related filings or
procedures (including filing or amending any Tax Returns to implement a
protective election that becomes effective) and the execution of any necessary
agreements, with respect to (i) the Distribution and (ii) such qualified stock
dispositions of Subsidiaries of Flowco as Flowco shall designate resulting from
the asset sales deemed to occur pursuant to the protective elections under
Section 336(e) of the Code contemplated by this Section 4.4.  This Section 4.4
is intended to constitute a binding, written agreement to make an election under
Section 336(e) of the Code with respect to the Distribution.  To the extent the
protective elections contemplated by this Section 4.4 result in Tax Benefits,
Section 2.4 contains a payment obligation with respect to such Tax Benefits in
certain cases.

 

Section 4.5                           Consistent Reporting.  Each of
Infrastructurco and Flowco covenants and agrees that it will not take, and will
cause its respective Affiliates to refrain from taking, any position on any Tax
Return, in connection with any Tax Proceeding or otherwise that is

 

13

--------------------------------------------------------------------------------


 

inconsistent with the Tax-Free Status of the Transactions or the IRS Ruling,
notwithstanding any other provision herein, except to the extent otherwise
required pursuant to a Final Determination.

 

ARTICLE V
TAX PROCEEDINGS

 

Section 5.1                           Notice.  Within ten (10) days after a
Party or any of its Affiliates becomes aware of the commencement of a Tax
Proceeding that (a) reasonably could be expected to have a material adverse
effect on the other Party, (b) relates to Taxes or a Refund for which the other
Party is responsible or to which the other Party is entitled under ARTICLE II,
or (c) relates to Spin-Off Taxes or a Prohibited Event, such Party shall notify
the other in writing of such Tax Proceeding, and shall promptly forward or make
available copies of any written communications with a Taxing Authority in
connection with such Tax Proceeding.  Any failure of a Party to comply with the
preceding sentence shall not relieve the other Party of any indemnification
obligation hereunder except to the extent that such Party is actually prejudiced
by such failure.

 

Section 5.2                           Conduct.

 

(a)                                 General Rule.  To the extent feasible and
requested by either Party, control of the conduct of any Tax Proceeding
described in Section 5.1 shall be divided between the Parties in accordance with
each Party’s economic interest in such Tax Proceeding, taking into account any
indemnification obligations and the other provisions of this Agreement (e.g.,
each Party shall be entitled to control the conduct of any aspects of such Tax
Proceeding that relate primarily to Taxes for which such Party is responsible
under Section 2.1).  The Parties shall cooperate in good faith regarding any
procedural or other aspects of such Tax Proceeding that do not implicate the
economic interests of one Party disproportionately, and any disputes regarding
the application of this Section 5.2(a) shall be resolved in accordance with
Section 8.1.

 

(b)                                 Alternative Procedure.  If division of
control of a Tax Proceeding as contemplated by Section 5.2(a) is not feasible,
the Party whose economic interest in such Tax Proceeding is greater, taking into
account any indemnification obligations and the other provisions of this
Agreement, shall be entitled (but not obligated) to control the conduct of such
Tax Proceeding.

 

(c)                                  Notice and Participation Rights.  The Party
that controls the conduct of any Tax Proceeding (or portion thereof) pursuant to
Section 5.2(a) or Section 5.2(b) shall, to the extent requested by the other
Party:

 

(i)                                     keep the other Party reasonably and
timely informed regarding such Tax Proceeding (or portion thereof);

 

(ii)                                  permit the other Party to attend any
formally scheduled meetings with a Taxing Authority in relating to such Tax
Proceeding (or portion thereof); and

 

(iii)                               not settle such Tax Proceeding (or portion
thereof) without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, delayed or conditioned.

 

14

--------------------------------------------------------------------------------


 

(d)                                 Power of Attorney.  Infrastructurco shall
execute and deliver to Flowco (or Flowco’s designee) any power of attorney or
other similar document reasonably requested by Flowco in connection with any Tax
Proceeding regarding a Flowco Prohibited Event.

 

ARTICLE VI
COOPERATION

 

Section 6.1                           General Cooperation.  Each Party shall,
and shall cause its Affiliates to, provide such cooperation or information
relating to any Tax, Refund, Tax Return or Tax Proceeding as the other Party (or
any of its Affiliates) reasonably requests in writing, including by making its
employees, advisors, and facilities available, without charge, on a reasonable
and mutually convenient basis.

 

Section 6.2                           Retention of Records.  Each
Infrastructurco Entity and Flowco Entity shall retain or cause to be retained
all Tax Returns, schedules and work papers, and all material records or other
documents relating thereto in their possession, until sixty (60) days after the
expiration of the applicable statute of limitations (including any waivers or
extensions thereof) of the taxable periods to which such Tax Returns and other
documents relate or until the expiration of any additional period that either
Party reasonably requests, in writing, with respect to specific material records
and documents. A Party (or Affiliate thereof) intending to destroy any material
records or documents shall provide the other Party with reasonable advance
notice and the opportunity to copy or take possession of such records and
documents.  Either Party shall notify the other in writing of any waivers or
extensions of the applicable statute of limitations that may affect the period
for which the foregoing records or other documents must be retained.

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.1                           Survival.  Except as otherwise
contemplated by this Agreement, all covenants, agreements, indemnities,
representations and warranties contained herein shall survive the Effective Time
and shall remain in full force and effect thereafter.

 

Section 7.2                           Indemnification by Infrastructurco. 
Infrastructurco shall indemnify and hold the Flowco Entities harmless from and
against, without duplication, all Taxes for which Infrastructurco is responsible
pursuant to Section 2.1(a), and any reasonable out-of-pocket costs or expenses
related thereto (excluding any expenses governed by Section 3.10).

 

Section 7.3                           Indemnification by Flowco.  Flowco shall
indemnify and hold the Infrastructurco Entities harmless from and against,
without duplication, all Taxes for which Flowco is responsible pursuant to
Section 2.1(b), and any reasonable out-of-pocket costs or expenses related
thereto (excluding any expenses governed by Section 3.10).

 

Section 7.4                           Flowco Gross-Up Obligation.  If Flowco
makes an indemnity or reimbursement payment to any Infrastructurco Entity
attributable to any Flowco Prohibited Event, such indemnity or reimbursement
payment shall be increased to take into account any Taxes of such
Infrastructurco Entity resulting from the receipt of such indemnity or
reimbursement payment.  For this purpose, the amount of such Taxes shall be
determined

 

15

--------------------------------------------------------------------------------


 

assuming that such Infrastructurco Entity is taxed at the highest applicable
marginal rate then in effect and has no Tax Attributes.

 

Section 7.5                           Characterization of Indemnification and
Reimbursement Payments.  For all Tax purposes, Infrastructurco and Flowco agree
to treat any indemnification or reimbursement or other similar payment made
hereunder (other than any payment of interest accruing after the Distribution
Date) as an adjustment to the amount of cash transferred between Infrastructurco
and Flowco in the Flowco Asset Transfer.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.1                           Dispute Resolution.  In the event of any
dispute between the Parties as to any matter covered by this Agreement that
cannot be timely resolved through good faith negotiation:

 

(a)                                 if the amount in dispute is less than
$10,000,000, the Parties shall appoint a nationally-recognized independent
public accounting firm or law firm to resolve such dispute; and

 

(b)                                 if the amount in dispute equals or exceeds
$10,000,000, the Parties shall appoint a panel of three nationally-recognized
independent public accounting firms and/or law firms to resolve such dispute by
majority decision, unless the Parties mutually agree instead to resolve such
dispute (i) under Section 8.1(a), (ii) by using the dispute resolution
procedures set forth in the Separation Agreement, or (iii) in some other way.

 

The Parties agree that the resolution of such dispute pursuant to this
Section 8.1 shall be final and conclusive and binding on the Parties and that
any fees and expenses related to the resolution of such dispute shall be borne
by the non-prevailing Party.

 

Section 8.2                           Tax Sharing Agreements.  Any Tax sharing,
indemnification or similar agreement between an Infrastructurco Entity and a
Flowco Entity (other than any such agreement entered into in connection with the
Transactions) shall be terminated as of no later than the Effective Time and,
after the Effective Time, no Infrastructurco Entity or Flowco Entity shall have
any further rights or obligations under any such Tax sharing, indemnification or
similar agreement.

 

Section 8.3                           Specific Performance.  The Parties agree
that irreparable damage would occur in the event that the provisions of this
Agreement were not performed in accordance with their specific terms. 
Accordingly, it is hereby agreed that the Parties shall be entitled to (i) an
injunction or injunctions to enforce specifically the terms and provisions
hereof, (ii) provisional or temporary injunctive relief in accordance therewith
in any Delaware Court, and (iii) enforcement of any such award of an arbitral
tribunal or a Delaware Court in any court of the United States, or any other any
court or tribunal sitting in any state of the United States or in any foreign
country that has jurisdiction, this being in addition to any other remedy or
relief to which they may be entitled.

 

16

--------------------------------------------------------------------------------


 

Section 8.4                           Interest.  Any amount not paid when due
pursuant to this Agreement shall bear interest at a rate per annum equal to the
then effective Prime Rate plus 2% (or the maximum legal rate, whichever is
lower), calculated for the actual number of days elapsed, accrued from the date
on which such payment was due up to the date of the actual receipt of payment.

 

Section 8.5                           Coordination with the Separation Agreement
and Other Ancillary Agreements.  This Agreement constitutes part of a more
comprehensive agreement between the Parties, the other provisions of which are
contained in the Separation Agreement and the other Ancillary Agreements.  Any
general provision contained in the Separation Agreement (e.g., the provisions of
Section 1.2 and ARTICLE X thereof) shall apply to this Agreement, mutatis
mutandis, as though included herein, except to the extent the subject matter of
such provision is expressly provided for herein.  In the event of any conflict
between this Agreement and the Employee Matters Agreement regarding employee
compensation or benefits matters, the Employee Matters Agreement shall control.

 

Section 8.6                           Effective Date.  This Agreement shall
become effective only upon the occurrence of the Distribution.

 

[The remainder of this page is intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

 

SPX CORPORATION

 

By

/s/ Stephen A. Tsoris

 

Name: Stephen A. Tsoris

 

Title: Vice President, Secretary and General Counsel

 

 

 

 

 

 

 

SPX FLOW, INC.

 

By

/s/ Stephen A. Tsoris

 

Name: Stephen A. Tsoris

 

Title: Vice President and Secretary

 

 

18

--------------------------------------------------------------------------------